On January 13, 1997, it waS the judgment of thé Court that'the defendant be and is hereby sentenced to the Montana Department of Corrections for a period of five (5) years with respect to the crime of Partner Assault, Regarding the crime of Resisting Arrest, the defendant be and is hereby sentenced to the Rosebud County Jail for a period of six (6) months, to run concurrent to the sentence imposed for Partner Assault. The defendant shall receive credit for 128 days for time served in the Rosebud County Jail prior to sentencing. During any period of parole granted the defendant upon his release from the Department of Corrections, shall have terms and conditions of parole as stated in the January 13, 1997 judgment.
On May 8,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se,.The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), *66MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
DATED this 13th day of June, 1997.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 8th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Alternate Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank Doran L. Whitney for representing himself in this matter.